UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-51299 TALEO CORPORATION (Exact name of registrant as specified in its charter) Delaware 52-2190418 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification Number) 4140 Dublin Boulevard, Suite 400
